ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendments to independent claims 1,9 and 17, the previously applied prior art rejections are withdrawn. Claims 1-3, 5-11, 13-14, 17- 19, 21-22, and 25-27 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of the independent claims 1, 9 and 17 recites, in some variation: determine a degree of reliability indicating a likelihood of being a recognition target, with respect to a second region extracted as a foreground region of an image, the second region within a first region, the first region extracted from the image as a partial region including the recognition target; determine a feature of the recognition target, based on the degree of reliability, by using a first feature extracted from the first region and a second feature extracted from the second region; and output information indicating the feature of the recognition target, wherein the at least one processor further performs the operation to: calculate a ratio of an area of the second region to an area of the first region, and determine the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger when the ratio is larger than a first predetermined value, and the degree of reliability is determined to be lower as the ratio becomes smaller when the ratio is smaller than a second predetermined value.
In the closest prior art of record, Yokoi (US 20090080711 A1) discloses comparing features between two regions in order to calculate a degree of similarity in ¶[0052]
calculate a ratio of an area of the second region to an area of the first region, and determine the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger when the ratio is larger than a first predetermined value, and the degree of reliability is determined to be lower as the ratio becomes smaller when the ratio is smaller than a second predetermined value.
Oyaizu (US 20110243383 A1) teaches comparing differences of two regions in order to determine a failure in identification in ¶[0020]	However even if combined with Yokoi, Oyaizu fails to teach or suggest calculate a ratio of an area of the second region to an area of the first region, and determine the degree of reliability, based on a reliability degree determination method in which the degree of reliability is determined to be lower as the ratio becomes larger when the ratio is larger than a first predetermined value, and the degree of reliability is determined to be lower as the ratio becomes smaller when the ratio is smaller than a second predetermined value. The remaining prior art of record would not cure the above deficiencies.
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 9 and 17, these claims are allowed. Claims 2-3, 5-8 and 25 are allowed by virtue of their dependency on claim 1. Claims 10-11, 13-14 and 26 are allowed by virtue of their dependency on claim 9. Claims 18-19, 21-22 and 27 are allowed by virtue of their dependency on claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663